EXHIBIT 10.12

 

Waiver and Amendment to Lease

[logo of PNC EQUIPMENT FINANCE]

 

THIS WAIVER AND AMENDMENT TO LEASE (this “Amendment”) is made as of February 13,
2008, by and between MEDIA SCIENCES, INC. (the “Lessee”) and PNC EQUIPMENT
FINANCE, LLC, formerly known as PNC Leasing, LLC (the “Lessor”).

 

RECITALS:

 

The Lessee and the Lessor are parties to the equipment lease(s), equipment
schedule(s) and other agreements, supplements and documents identified on
Exhibit A attached hereto and made a part hereof, under which the Lessor has
leased certain equipment to the Lessee (the “Lease”). The Lessee and the Lessor
desire to amend the Lease and to waive certain defaults thereunder, as provided
for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. The Lease is amended and certain defaults under the Lease are waived, as set
forth in Exhibit A. Any and all references to the Lease in any document
delivered in connection with the Lease shall be deemed to refer to the Lease as
amended by this Amendment. This Amendment is deemed incorporated into the Lease.
Any initially capitalized terms used in this Amendment without definition shall
have the meanings assigned to those terms in the Lease. To the extent that any
term or provision of this Amendment is or may be deemed expressly inconsistent
with any term or provision in the Lease, the terms and provisions of this
Amendment shall control.

 

2. The Lessee hereby certifies that: (a) all of its representations and
warranties in the Lease, as amended by this Amendment, are, except as may
otherwise be stated in this Amendment: (i) true and correct as of the date
ofthis Amendment, (ii) ratified and confirmed without condition as if made anew,
and (iii) incorporated into this Amendment by reference, (b) no Event of Default
or event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under the Lease which will not be cured
by the execution and effectiveness of this Amendment, (c) no consent, approval,
order or authorization of, or registration or filing with, any third party is
required in connection with the execution, delivery and carrying out of this
Amendment or, if required, has been obtained, and (d) this Amendment has been
duly authorized, executed and delivered so that it constitutes the legal, valid
and binding obligation of the Lessee, enforceable in accordance with its terms.
The Lessee confirms that all provisions of the Lease remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.

 

3. As a condition precedent to the effectiveness of this Amendment, the Lessee
shall comply with the terms and conditions (if any) specified in Exhibit A.

 

4. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

5. This Amendment will be binding upon and inure to the benefit of the Lessee
and the Lessor and their respective heirs, executors, administrators, successors
and assigns.

 

6. This Amendment has been delivered to and accepted by the Lessor and will be
deemed to be made in the State where the Lessor’s office indicated in the Lease
is located. This Amendment will be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the laws of the State where the
Lessor’s office indicated in the Lease is located, excluding its conflict oflaws
rules.

 

7. Except as amended hereby, the terms and provisions of the Lease remain
unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Specifically, any equipment schedule to the lease
between the Lessor and the Lessee that is not listed on Exhibit A shall not be
affected by this Amendment. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of the Lease, a waiver of any default or Event of Default
thereunder, or a waiver or release of any of the Lessor’s rights and remedies
(all of which are hereby reserved). The Lessee expressly ratifies and confirms
the waiver ofjury trial provisions contained in the Lease.



 


--------------------------------------------------------------------------------



 

 

WITNESS the due execution of this Amendment as a document under seal, as of the
date first written above.

 

WITNESS / ATTEST:

 

MEDIA SCIENCES, INC.

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

(SEAL)

Print Name: K. D. Bloomgren

 

Print Name: Michael W. Levin

Title: CFO

 

Title: President and CEO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

PNC EQUIPMENT FINANCE, LLC

 

 

 

 

 

By: /s/ Diane D. Holtzman

(SEAL)

 

 

Print Name: Diane D. Holtzman

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 2 -

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A TO

WAIVER AND AMENDMENT TO LEASE

DATED FEBRUARY 13, 2008

 

 

 

A.

The “Lease” that is the subject of this Amendment includes the following (as any
of the following may have previously been amended, modified or otherwise
supplemented):

 

1

Master Lease Agreement Number 03737 dated July 26, 2005 (the “Lease Agreement”).

 

2

Supplement to Master Lease Agreement (First Amendment Tax Lease) dated July 26,
2005 (the “Supplement”).

 

3

Schedule of Leased Equipment Number 03737-001 dated December 20, 2005 (“Schedule
001”).

 

4

Schedule of Leased Equipment Number 03737-002 dated September 26, 2006
(“Schedule 002”).

 

5

All other instruments, agreements and other documents executed and delivered in
connection with, and applicable to, the Lease Agreement, Supplement(s) and
Schedule(s) listed in this Section A.

 

 

B.

The Lease is hereby amended as follows:

 

1

Effective February 21, 2006, the Lessor changed its name from “PNC Leasing, LLC”
to “PNC Equipment Finance, LLC.” Each of the Lease Documents is hereby amended
by deleting any and all references to “PNC Leasing, LLC” and inserting
references to “PNC Equipment Finance, LLC” in lieu thereof.

 

2

The Lessee has acknowledged and agreed with the Lessor that the Lessee failed to
comply with financial covenants in the PNC Bank Loan Documents, thereby failing
to comply with Section 21 of the Lease Agreement for the period ending December
31,2007. The Lessee’s failure to comply with the foregoing covenant constitutes
Events of Default under the Lease. The Lessee has requested that the Lessor
waive the Events of Default. In reliance upon the Lessee’s representations and
warranties and subject to the terms and conditions herein set forth, the Lessor
agrees to grant a waiver of Lessee’s non-compliance with the covenants and of
the Events of Default that would otherwise result from a violation of such
covenants solely for the above-referenced periods. The Lessee agrees that it
will hereafter comply fully with these covenants and all other provisions of the
Lease, which remain in full force and effect. Except as expressly described in
this Amendment, this waiver shall not constitute (a) a modification or an
alteration of the terms, conditions or covenants of the Lease or (b) a waiver,
release or limitation upon the Lessor’s exercise of any of its rights and
remedies thereunder, which are hereby expressly reserved. This waiver shall not
relieve or release the Lessee in any way from any of its respective duties,
obligations, covenants or agreements under the Lease or from the consequences of
any Event of Default thereunder, except as expressly described above. This
waiver shall not obligate the Lessor, or be construed to

 

-3 –



 


--------------------------------------------------------------------------------



 

 

require the Lessor, to waive any other Events of Default or defaults, whether
now existing or

which may occur after the date of this waiver.

 

The Lessor is willing to grant the foregoing waiver only if the Lessee
terminates the Lease and pays to the Lessor all amounts due upon termination of
the Lease. The Lessor is willing to afford the Lessee an opportunity to seek
alternative financing arrangements for the Equipment in an orderly manner. The
Lessor and the Lessee agree that the Lease shall terminate, with respect to both
Schedule 001 and Schedule 002, on May 15, 2008, or such earlier date chosen by
the Lessee and communicated to the Lessor in writing. Upon termination, the
Lessee will purchase the Equipment under Schedule 001 and Schedule 002 at a
price equal to the respective Termination Values determined pursuant to Exhibit
“B” to Schedule 001 and Schedule 002, plus any other charges that may be due and
payable, as specified by the Lessor to the Lessee in a payoff statement. The
Lessor shall provide the Termination Values for Schedule 001 and Schedule 002
and a payoff statement for all other amounts due under the Lease within 10 days
of receiving a notice of the termination date from the Lessee. By way of
illustration:

As of February 12, 2008, the Termination Value for Schedule 001 shall be
$171,740.35, if the Lessor receives payment on or before February 20, 2008.

 

As of February 12, 2008, the Termination Value for Schedule 002 shall be
$605,955.05, if the Lessor receives payment on or before February 27, 2008.

 

The Lessee’s failure to terminate the Lease and to pay the Termination Values
and all other amounts due to the Lessor by May 15, 2008, shall constitute an
immediate Event of Default under the Lease, without need for any further notice
from or action by the Lessor, and entitling the Lessor to exercise all of its
rights and remedies under the Lease or otherwise.

 

C.

Conditions to Effectiveness of Amendment: The Lessor’s willingness to agree to
the amendments set forth in this Amendment are subject to the prior satisfaction
of the following conditions:

 

 

1.

The Lessee shall continue to make the monthly Rent Payments as listed in
Schedule 001 and Schedule 002 until the termination of the Lease.

 

2.

Execution by all parties and delivery to the Lessor of this Amendment, in form
and content satisfactory to the Lessor.

 

3.

Execution by Media Sciences International, Inc. and delivery to the Lessor of
the attached Consent of Guarantor.

 

 

 

 

 

 

 

 

-4-



 


--------------------------------------------------------------------------------



 

 

CONSENT OF GUARANTOR

 

Each of the undersigned guarantors (jointly and severally if more than one, the
“Guarantor”) Consents to the provisions of the foregoing Amendment (the
“Amendment”) and all prior Amendments (if any) and confirms and agrees that: (a)
the Guarantor’s obligations under its Guaranty and Suretyship Agreement dated
July 26, 2005 (collectively if more than one, the “Guaranty”), relating to the
Lease mentioned in the Amendment shall be unimpaired by the Amendment; (b) the
Guarantor has no defenses, set offs, counterclaims, discounts or charges of any
kind against the Lessor, its officers, directors, employees, agents or attorneys
with respect to the Guaranty; and (c) all of the terms, conditions and covenants
in the Guaranty remain unaltered and in full force and effect and are hereby
ratified and confirmed and apply to the Lease, as modified by the Amendment. The
Guarantor certifies that all representations and warranties made in the Guaranty
are true and correct. By signing below, each Guarantor who is an individual
provides written authorization to the Lessor or its designee (and any assignee
or potential assignee hereof) to obtain the Guarantor’s personal credit profile
from one or more national credit bureaus. Such authorization shall extend to
obtaining a credit profile for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account. A photocopy or facsimile copy of this authorization shall be valid as
the original. By signature below, the Guarantor affirms his/her identity as the
respective individual(s) identified in the Guaranty. The Guarantor ratifies and
confirms the indemnification, confession of judgment (if

 

WITNESS the due execution hereof as a document under seal, as of the date of
this Amendment, intending to be legally bound hereby,

 

 

WITNESS / ATTEST:

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

 

 

/s/ K. D. Bloomgren

 

By: /s/ Michael W. Levin

(SEAL)

Print Name: K. D. Bloomgren

 

Print Name: Michael W. Levin

Title: CFO

 

Title: President and CEO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-5 -

 

 

 

 